DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 07/20/2022.
Claims 19-26, 28-29, 31-33, and 37-38 have been amended. Claim 39 has been newly added and claims 27 and 30 have been newly canceled.

Claims 19-26, 28-29, 31-39 are currently pending.
Claims 31-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Claims 19-26, 28-29, and 39 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/532,998, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior filed provisional application ‘998 does not disclose the limitations of claim 19 regarding wherein “myotubes comprising 10,000-250,000 myotube nuclei per mm3 of said three-dimensional porous scaffold” or “wherein said endothelial cells or progenitor cells thereof comprise less than 15% of said plurality of cells”.
Therefore claims 19-26, 28-29, and 39 are not found to have support in the ‘998 provisional application and have been examined with the effective filing date of the PCT/IL2018/050776 parent application which is 07/15/2018.



Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Levenberg et al (Nature Biotechnology, 2005-from IDS filed 07/19/2020) in view of Bhat et al (Journal of Food Science and technology, 2011-from IDS filed 07/19/2020) and Xu et al (RSC Advances 2014-from IDS filed 07/19/2020). 
Regarding claims 19-24 and 28-29, Levenberg describe the induction of endothelial vessel networks in engineered skeletal muscle tissue constructs that are a three-dimensional multiculture system comprising of mouse myoblasts that are differentiated into myotubes, human embryonic fibroblasts (ECM-secreting cells) and endothelial cells co-seeded on highly porous, biodegradable polymer scaffolds (abstract, page 879, column 2, second paragraph and page 880, bottom of column 1 to top of column 2). Levenberg teach an engineered muscle tissue that contains the same components as described in Applicant’s claims and specification and therefore appears to be edible baring evidence to the contrary. Applicant has defined “edible” as a composition which can be safely taken into the body (page 18 para 106).
Levenberg are silent with regard to the number of myotube nuclei per mm3 of the scaffold, but do teach that the cultured cell numbers (myoblast/endothelial/fibroblast) are in a ratio of 0.5/0.7/0.2 x 106 or 0.5/0.5/0.2 x 106 and show images of the cell density produced (page 880 (figure1).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific myotube concentrations clearly would have been a matter of routine optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations. The person of ordinary skill motivated to produce an engineered muscle tissue that best reflects the in vivo condition as desired.
Levenberg do not specifically teach the use of myoblast progenitor cells, such as satellite cells or wherein their tissue structure consists of non-human cells.
Bhat teach methods of producing cultured meat and meat alternatives (abstract). Baht teach that tissue engineering technology can be useful in the production of cultured meat products as a humane, safe and environmentally beneficial alternative to slaughtered animal flesh as source of nutritional muscle tissue (page 125, Introduction). Myosatellite cells are suggested as the preferred source of primary myoblasts (page 132, column 1 last paragraph-column 2 first paragraph). Adult stem cells from farm animal species and myosatellite cells are suggested as well (page 132, column 2, send paragraph). Edible non-animal material is suggested as an option for a scaffold material for culturing the muscle fibers on (page 134, column 1, second paragraph). The method and teachings of Levenberg (2005) are suggested as beneficial for providing a coculture of myoblasts, fibroblasts and endothelial cells which can be scaled up for industrial production of cultured meat (page 135, column 2, Industrial bioreactors).

One of ordinary skill in the art would have been motivated to use Levenberg’s method of producing engineered muscle tissue to produce cultured meat because Bhat suggest that tissue engineering technology can be useful in the production of cultured meat products as a humane, safe and environmentally beneficial alternative to slaughtered animal flesh as source of nutritional muscle tissue (page 125, Introduction). One of ordinary skill in the art would have been motivated to use satellite cells in addition to or in replace of myoblasts in the structure of Levenberg because Bhat suggest that satellite cells are suitable for use in the formation of muscle constructs such as cultured meat. One of ordinary skill in the art would have been motivated to use cells from non-humans, such as livestock mammals, as these cell sources are suggested by Bhat and would be preferred for human consumption. One of ordinary skill in the art would have had a reasonable expectation of success because both Levenberg and Bhat are drawn to producing engineered muscle tissue that reflects the in vivo tissue source and Bhat specifically cites the Levenberg reference as suitable for use in the production of cultured meat.
Regarding claims 19, 25 and 39, The combined teachings of Levenberg and Bhat render obvious the claimed invention as described above, but do not specifically teach using textured soy protein (vegetable protein) as a scaffold material.
Xu teach that three-dimensional soy protein scaffolds developed from 3D printing and freeze drying did not invoke an allergic reaction in in vivo study and supported growth and differentiation of stem cells and are an alternative to animal originated proteins in tissue engineering (page 15452, column 1-2). Xu teach that they use a soy protein isolate with about 90% protein (page 15452, end of column 1).
Therefore one of ordinary skill in the art would have been motivated to use a textured soy protein as a scaffold for an engineered muscle tissue such as in Levenberg because Xu teach that three-dimensional soy protein scaffolds developed from 3D printing and freeze drying did not invoke an allergic reaction in in vivo study and supported growth and differentiation of stem cells. The use of a textured protein would provide for the control of a cultured meat that mimics in vivo meat. One of ordinary skill in the art would have been motivated to use a soy protein that is at least 50% pure to avoid unwanted contamination that could impart undesirable properties in their final scaffolds. One of ordinary skill in the art would have had a reasonable expectation of success because Xu suggest that it is an alternative to animal originated proteins in tissue engineering and Bhat indicate that edible non-human scaffolds are suitable for engineered muscle tissue as well. 
Regarding claim 26, Levenberg teach pore sizes of 225-500 µm (page 879, column 2), which fall within Applicant’s claimed range.
Therefore the combined teachings of Levenberg et al, Bhat et al and Xu et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejection above.
Applicant argues that Levenberg does not render the claimed composition obvious because Levenberg, in contrast to the currently amended claims, is not directed to making an edible, non-human, composition wherein endothelial cells are not required to induce vascularization. Applicant argues that vascularization is not required by their amended claims.
This is not found persuasive. The obviousness rejection has been amended to include the teachings of Bhat et al and Xu et al which provide motivation to include non-human animal cells and vegetable protein. The fact that Levenberg requires endothelial cells does not render the claims non-obvious because the claims allow for the inclusion of endothelial cells. In addition, the claims do not require the exclusion of vascularization as well.
Applicant argues that Levenberg requires 33% endothelial cells in their composition while the current claims require that endothelial cells be present at less than 15%. 
This is not found persuasive. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
Applicant argues that the present invention shows for the first time a robust cell differentiation, proliferation and expansion of muscle cells on edible 3D porous scaffold of vegetable protein. Applicant argues that the PLLA and PLGA scaffold material used by Levenberg may be defined as edible but are not safe for consumption at quantities resembling slaughtered meat consumption in an average diet.
This is not found persuasive because the current obvious rejection now addresses the requirement for vegetable protein in the scaffold.
Applicant argues that the skilled artisan would not have been motivated to use Levenberg as a departing point to arrive at the present invention. 
This is not found persuasive. The Bhat reference specifically cites the Levenberg reference with regard to its use in the production of cultured meat (see page 135, Industrial bioreactors in the Bhat reference cited above).
Applicant argues that Xu is limited to the proliferation of mesenchymal cells and the formation of soft tissue which is contrary to the claimed invention which involves the culturing of muscle cells. Applicant asserts that scaffold material is known in the art to be dependent on the type of cells to be seeded, differentiated and expanded as well as the end product produced. Applicant argues that there are significant differences between the growth pattern of mesenchymal cells and that of myoblasts let alone when grown in vitro on a scaffold. Applicant asserts that the skilled artisan would not have learned from Xu to use soy protein for producing a myoblast-comprising composition of the present invention.
This is not found persuasive. It is well known in the prior art that many different cell types can be cultured on soy protein scaffolds including fibroblasts, endothelial cells and myocytes, as evidenced by Chien et al (US 2014/0113373, page 2 para 37). In addition, muscle is deemed to represent soft tissue as well.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elfenbein et al., “Ex Vivo meat Production”, WO 2018/227016

Cai, Shaobo, “Electrospun Plant Protein Scaffolds with Fibers Oriented Randomly and Evenly in Three-Dimensions for Soft Tissue Engineering Applications”, Textiles, Merchandising and Fashion Design: Dissertations, Theses, & Student Research. 1., 2013, 64 pages, pp. 1-59.
https://digitalcommons.unl.edu/cgi/viewcontent.cgi?article=1000&context=textilesdiss  

Chien et al., “Three-dimensional Soy Protein -Containing Scaffolds and Methods for their use and Production”, US 2014/0113373

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632